DISMISSAL OF APPEAL
COWART, Judge.
The State’s notice of appeal filed January 10,1980, states that the appellant is appealing an order of the trial court rendered January 9,1980, denying the State’s motion to strike appellee’s motion to dismiss and granting the motion to dismiss. Appellant failed to include in the record on appeal the order appealed and when directed by this court to supplement the record on appeal has now filed an order of the trial court dated November 12, 1980, adjudging that “State’s Motion to Strike C-4 Motion is DENIED.” Fla.R.App.P. 9.140(cXl)(A)-<I), lists the orders that the State may appeal. An order denying that State’s motion to strike a defendant’s motion to dismiss is not appealable by the State. The appeal is
DISMISSED.
COBB and UPCHURCH, FRANK D., Jr., JJ., concur.